Citation Nr: 1146173	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  03-34 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2007 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in San Antonio, Texas.  A transcript of her testimony is of record.

The Board remanded the case for further development on several occasions, most recently in October 2010.  The file has now been returned to the Board for further appellate review.

This case has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (2002) and 38 C.F.R. § 20.900(c)(2011). 


FINDINGS OF FACT

1.  Degenerative disease of the cervical spine was not present to a compensable degree within the first year after discharge from service.

2.  The Veteran does not have a cervical spine disorder that is etiologically related to service.





CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of this claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examination during the course of the appeal and she was also afforded a personal hearing before the Board.  The Veteran's service treatment records are not on file and were presumably destroyed in a fire at the National Personnel Records Center (NPRC); when service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  In this case the Board has twice remanded the case to the Originating Agency to pursue additional records, but diligent attempts to find other forms of records have been unsuccessful.  There is no reason at this point to believe that further remand would result in finding additional records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts she injured her cervical spine in an automobile accident in June or July 1952, at which time she also injured her right hip and her right knee (disabilities for which she has been granted service connection).  She credibly testified before the Board that she was riding in the back of the car and was knocked unconscious; she was taken to the base hospital at Carswell Air Force Base (AFB) and was unconscious for two weeks.  Thereafter, she remained hospitalized for nine months before returning to duty.  It was noted during the hearing that the scar on her head was still visible where she reportedly struck her head during the accident, resulting in a laceration that required 70 stitches.

To document her injuries during the cited automobile crash the Veteran submitted photographs of herself on crutches, although the photographs do not show a neck brace.  She also wrote to other veterans who had served with her, hoping they could provide "buddy statements" corroborating the accident and the nature of her injuries, but those veterans had no specific recollection of the event (one veteran stated she remembered that the Veteran was injured in an accident and had surgery, but her letter is silent in regard to the nature of the Veteran's injuries).

The Veteran's service treatment records (STRs) relating both to her own active service and to subsequent treatment at military facilities while she was a dependent spouse are not of record.  Those files were among the records presumably lost in a fire at the National Military Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  She also reported treatment at facilities including Offutt AFB (Omaha, Nebraska); Randolph AFB, Lackland AFB/Wilford Hall Air Force Medical Center and Brooke Army Medical Center (San Antonio, Texas); Gunter AFB (Montgomery, Alabama); and, Wiesbaden AFB (Germany).  Diligent search for those records has been unavailing.  The Appeals Management Center (AMC) issued a Formal Finding of Nonavailability in March 2011 attesting that requests via the Personnel Information Exchange System (PIES) through the NPRC for outpatient treatment records had resulted in no records located.

The Board notes at this point that when service records are lost or destroyed while in the custody of the government case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Historically, the earliest documentation of medical treatment for neck pain was a March 1999 treatment note by Dr. F. X. Burch for diffuse degenerative joint disease (DJD) and osteoporosis involving the neck, shoulders and knees.  A private treatment note in September 2001 showed an impression of multiple cervical (and spinal) subluxation and degenerative disc disease, although without stating the etiology of such disorder.  During a VA history and physical (H&P) examination in January 2002, the Veteran complained of some cervical spine pain with certain movements, but clinical musculoskeletal and neurological examination showed no abnormalities.  Thereafter, a VA examiner in November 2005 diagnosed cervical spondylosis with facet arthropathy and degenerative disc disease, and in September 2007 a private physician rendered a clinical impression of severely degenerative cervical spine.  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Based on the evidence above, the Board finds the Veteran has presented evidence of a diagnosed cervical spine disability.  The Board also acknowledges that the Veteran was involved in an undocumented motor vehicle accident while in service, noting that where service medical records were destroyed the veteran is competent to report about factual matters about which she had firsthand knowledge.  Thus, the first two elements of service connection are satisfied, and the remaining question before the Board is whether medical evidence shows a nexus between the claimed disability and service.

As noted below, there is conflicting medical opinion regarding whether the Veteran's cervical spine disability is related to service.

The Veteran had a VA-contracted medical examination in November 2005, performed by a physician who reviewed "vast copies" of medical records, personal letters and communication notes.  The Veteran reported having been in a motor vehicle accident in service in which she sustained a right femur fracture, with constant neck-to-hip pain since 1952.  The examiner performed a medical examination and noted observations in detail, including an X-ray study that showed degenerative arthritis of the cervical spine with joint narrowing.  The examiner diagnosed cervical spondylosis with facet arthropathy and degenerative disc disease.  The examiner stated an opinion that the diagnosed cervical spine disorder was not due to the service-connected right femur fracture.  Thereafter, in an addendum, the examiner stated the cause of cervical spondylosis is primarily aging, and trauma/whiplash injury as a cause of spondylosis is controversial; thus, the Veteran's cervical spine condition was not likely related to a motor vehicle accident.   

However, the file also contains a September 2007 treatment report by Dr. C. S. Pipkin, documenting an initial visit in which the Veteran described initiation of neck pain when she was involved in a motor vehicle accident in 1952.  She described persistent neck pain since the accident that had progressively increased in severity.  Dr. Pipkin performed a clinical examination and noted observations in detail, including X-ray studies that showed severe advanced spondylitic changes with marked disc space narrowing and osteophytes.  Dr. Pipkin's clinical impression was severely degenerative cervical spine with continued pain since the motor vehicle accident in 1952.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For the reasons cited below, the Board finds the opinion of the VA examiner to be more probative than that of Dr. Pipkin.

First, greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the VA examiner reviewed medical records and correspondence from the Veteran in addition to examining the Veteran, whereas Dr. Pipkin appears to have relied only on examination of the Veteran and had no documents to review.  The Board accordingly finds the VA examiner's opinion was demonstrably based on a greater base of knowledge than that of Dr. Pipkin.

Second, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The VA examiner articulated a clinical rationale for his opinion (i.e., the Veteran's diagnosed disability is more consistent with aging than with trauma) while Dr. Pipkin provided no rationale whatsoever.  

Finally, the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The VA examiner's conclusion was that the Veteran's cervical spine disability is not related to the motor vehicle accident in service, which is narrowly focused on the precise question before the Board.  Dr. Pipkin's opinion reflects the Veteran has had pain since the motor vehicle accident, but that does not directly address the etiology of the Veteran's underlying cervical spine disability.

For the reasons cited above, the Board finds the more probative medical opinion of record shows the Veteran's current cervical spine disability is not related to active service.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of her correspondence to VA and her testimony before the Board.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As noted above, the Board has found in this case that the more probative medical opinion regarding causation weighs against service connection for the claimed cervical spine disability.

In arriving at the determination above the Board has carefully considered the benefit-of-the-doubt rule.  When service medical records have been destroyed while in the custody of the government, case law does not establish a higher benefit-of-the-doubt standard, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision; see Ussery v. Brown, 8 Vet. App. 64 (1995); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, even under the heightened duty to consider the benefit-of-the-doubt rule, the evidence preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for a cervical spine disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


